     Case 2:18-cv-02671-JAM-DMC Document 80 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PENN BIVINS,                                 No. 2:18-CV-2671-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    MARCO RODRIGUEZ, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On January 13, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
     Case 2:18-cv-02671-JAM-DMC Document 80 Filed 05/06/20 Page 2 of 2

 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1.    The findings and recommendations filed on January 13, 2020, are adopted

 3                    in full;

 4              2.    Defendant Rodriguez’s motion to dismiss (ECF No. 56) is granted, and

 5              3.    Defendant Rodriguez is dismissed as a party to this action;

 6              4.    Defendant Sarabia’s motion to dismiss (ECF No. 43) is granted; and

 7              5.    This action shall proceed solely on plaintiff’s Fourth Amendment claim

 8                    against defendant Sarabia.

 9
     DATED: May 5, 2020
10
                                            /s/ John A. Mendez____________            _____
11

12                                          UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
